Citation Nr: 0510989	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
tract infections. 

2.  Entitlement to service connection for atypical squamous 
cells of the cervix.

3.  Entitlement to service connection for herpes.

4.  Entitlement to service connection for chronic upper 
respiratory tract infections, to include as due to allergies.  

5.  Entitlement to a compensable rating for acne.

6.  Entitlement to a compensable rating for residuals of 
fracture to left little toe.  




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
November 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Portland, Oregon, which denied the enumerated service 
connection claims and granted service connection for a left 
little toe fracture and for acne and assigned noncompensable 
ratings.  Other issues of entitlement to service connection 
for chronic vaginitis with human papilloma virus and 
bilateral plantar fasciitis were granted while on appeal by 
an October 2003 Decision Review Officer (DRO) determination, 
and are no longer in appellate status.  

The Board is characterizing the issue regarding entitlement 
to service connection for chronic upper respiratory tract 
infections to include as due to allergies because the veteran 
has alleged this in her notice of disagreement.  The RO is 
noted to have treated the allergy allegation as a separate 
claim and adjudicated it as a separate issue in a February 
2004 rating decision.  However, the Board finds that the 
allergy allegation is intertwined in the claim for chronic 
upper respiratory tract infections and finds that it is 
within its jurisdiction to adjudicate allergies as an 
integral part of the upper respiratory claim.  

The issues of entitlement to service connection for chronic 
upper respiratory tract infections, to include allergies, 
herpes simplex, and entitlement to a compensable rating for 
residuals of fracture to left little toe addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence of record does not indicate 
that the veteran has a current chronic urinary tract 
infection condition that is related to service.

2.  Competent medical evidence of record does not indicate 
that the veteran currently has a disability associated with 
atypical squamous cells of the cervix.

3.  The veteran's service connected acne is manifested by 
findings consistent with superficial acne, with periodic 
breakouts of a non pruitic nature shown to involve the face, 
chest and upper back at various times, with no 
characteristics of deep acne and with no evidence of scarring 
or disfigurement.  


CONCLUSIONS OF LAW

1.  Service connection for chronic urinary tract infection is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for atypical squamous cells of the 
cervix is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria for a compensable evaluation for service-
connected acne has not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 (2001), 
7828 ( 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his or her claim and inform him or 
her whether he or she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  In a 
letter dated June 2001 prior to the issuance of the December 
2001 rating decision, the RO advised the appellant of the 
VCAA and of the evidence it had and what evidence was needed 
to prevail on her claim.  Because the notice predated the 
rating decision, it is in compliance with the provisions of 
38 C.F.R. § 3.159(b).  She was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was his responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The appellant was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in a December 2001 rating decision and October 2003 statement 
of the case (SOC), of the applicable law and reasons for the 
denial of this claim.  The Board concludes that VA has met 
its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records, private medical records, VA medical records and VA 
examination reports.  No further medical examination or 
opinion is required in this case.  There is no outstanding 
duty to obtain medical opinion in support of the appellant's 
claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

a) Urinary Tract Infections

The veteran contends that she is entitled to service 
connection for chronic urinary tract symptoms.  She alleges 
that she never had any urinary problems prior to entering the 
military.  

Service medical records do reflect that the veteran was 
treated for a urinary tract infection (UTI) in October 1993, 
with symptoms that included voiding frequency with dysuria 
and urinalysis positive with moderate blood.  A treatment 
record later the same month revealed complaints of burning 
with urination and yeast infection.  The assessment was 
cystitis/yeast infection.  A December 1995 pre-separation 
report of medical assessment revealed no complaints of 
urinary problems at the time of this examination.  

VA treatment records reflect continued urinary tract problems 
shown in July 1997, rule out bladder infection.  Lab results 
from July 1997 were negative with bacteriology finding no 
aerobic growth in 24 hours and negative gram stain.  

Private treatment records from 1997 to 2002 reveal no 
evidence of chronic urinary infections.  

A November 2002 VA gynecological examination noted a past 
history of bladder infections in conjunction with 
gynecological complaints such as yeast infection, but 
otherwise this examination did not address any possible 
findings regarding any current bladder infection.  

A November 2002 VA genitourinary examination and claims file 
review noted a history of treatment for cystitis in the 
service in October 1993, and a post service evaluation for 
dysuria that was shown to be negative in July 1997.  The 
veteran stated that she has about two urinary tract 
infections per year, treated with antibiotics.  She had not 
had any urinary tract infections in the past 14-15 months and 
currently did not feel like she had an infection.  The 
diagnosis was urinary tract infections with none recently.  
She was noted to have a diagnosis of UTI/cystitis in October 
1993.  There is no other evidence showing current problems 
with chronic urinary tract infections post service.  

The Court of Appeals for Veterans Claims (CAVC) has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted medical evidence 
showing a current chronic urinary tract infection disorder.  
The only other support for this claim is found in the 
veteran's statements.  She is not qualified to render a 
medical diagnosis or a medical opinion.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (CAVC held that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

For these reasons, the Board finds that the service medical 
records do show acute urinary tract infections that resolved 
without any residual disability as none was shown on 
separation examination.  There is no current medical 
diagnosis of a chronic urinary tract infection shown on the 
most recent treatment records and the most recent VA 
examination of November 2002.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of recurrent urinary tract infections.  See Gilbert, 
supra.

b)  Atypical Squamous Cells of the Cervix

The veteran contends that she is entitled to service 
connection for atypical squamous cells of the cervix.  She is 
noted to be service connected for the human papilloma virus 
(HPV).  

Service medical records reveal that she had an abnormal 
gynecological cytology report in June 1995, with findings 
that included atypical squamous epithelial cells with 
koilocytic features (HPV).  A July 1995 pap smear revealed 
low-grade squamous intraepithelial lesion encompassing mild 
squamous dysplasia and changes of HPV.  She underwent an 
endometrial biopsy in July 1995 and the results from the 
surgical pathology report yielded findings consistent with 
cervix uteri dysplasia.  In August 1995 treatment options 
were discussed for her cervical intraepithelial neosplasia 
(CIN) found throughout the cervix at varying stages (CIN I-
II).  Among the options discussed were cryotherapy, which she 
opted to undergo.  In September 1995 she underwent 
cryotherapy, with follow up repap in three months.  In 
November 1995, follow up repap was done, with recommendations 
for further follow up testing in three months.  In December 
1995, the veteran's separation examination made note of the 
abnormal pap findings, with recommendations to follow up with 
gynecology as scheduled.  

Post service pathology reports from March 1996, June 1996, 
September 1996 and March 1997 all yielded Pap smear findings 
diagnosed as within normal limits.  

The veteran underwent a pap smear in July 1997, and was 
diagnosed with atypical squamous cells of undetermined 
significance.  The appearance of these cells may be due to 
degeneration or reactivity, but a dyplastic process could not 
be excluded.  The examiner commented that a benign process 
was favored slightly in this differential diagnosis.

VA treatment records from 1998 through 1999 reflect that the 
veteran gave birth to a child in March 1998 and had follow up 
treatment including an undated gynecological examination and 
pap smear, with a benign examination noted.  A July 2000 
private record of gyn maintenance revealed that she was seen 
for a routine pap.  A March 2001 treatment record indicated 
that she had been normal since her last pregnancy (PG) and 
that her low-grade squamous intraepithelial lesion (LGSIL) 
had resolved.  

An undated adult preventative care worksheet featuring test 
intervals from 1998 to 2003 reveal that the veteran received 
a pap smear in 1998 and in 2001, suggesting 3-year intervals.  
The applicable baseline was to be every one to three years 
after three normal annual exams.

The report of a November 2002 VA gynecological examination 
revealed that the veteran had a history of cervical 
dysplasia, patient post treatment with reassuring follow-up.  
The examiner is noted to have discussed with the veteran 
about the frequency and alleviating fear of development of 
cervical cancer with reassurance of prior treatment and 
current negative status for cervical dysplasia.  The examiner 
indicated that pap screening would be provided on an annual 
basis.  

Upon review of the evidence the Board finds that there is no 
basis to grant service connection for atypical squamous cells 
of the cervix.  Although she was treated for such a problem 
in service with cryotherapy, such pathology resolved after 
treatment, and there has been no subsequent showing of 
cervical dysplasia shown on follow up pap smears after 
service, and in the November 2002 VA examination.  The 
veteran is noted to already be service connected for a 
gynecological condition classified as vaginitis with HPV.  
However, as noted above, no current abnormal findings 
suggestive of a current cervical pathology has been shown in 
the most recent evidence.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.  See Brammer, supra.  

III.  Increased initial evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004). 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002. See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  Among numerous changes made to 38 C.F.R. § 4.118 
under the rating criteria effective on August 30, 2002 were 
diagnostic codes specific to acne (Diagnostic Code 7828), 
disfigurement of the head, face or neck (Diagnostic Code 
7800), disfigurement of areas other than the head, face, or 
neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805). These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2004).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne vulgaris and 
that condition is rated, by analogy, under the criteria for 
evaluating eczema.  See 38 C.F.R. § 4.20.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent disability 
rating.  If the exudation or itching is constant and there 
are extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned. To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptional repugnance 
must be shown. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted when there are moderate, disfiguring scars of the 
head, face or neck.  A 30 percent rating was warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement. 38 
C.F.R. § 4.118 DC 7800 (prior to August 30, 2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to 
August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement. 38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, dermatitis or 
eczema a 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.  A 30 percent evaluation is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
evaluation for dermatitis or eczema is warranted with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 38 C.F.R. § 4.118; Diagnostic Code 7806 (2004).

As of August 30, 2002, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling. If deep acne (deep 
inflamed nodules and pus- filled cysts) affects 40 percent or 
more of the face and neck, a 30 percent rating is warranted. 
In the alternative, the disability can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability. 38 C.F.R. § 
4.118, Diagnostic Code 7828 (2004).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2004).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2004).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2004).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2004).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2004).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).

Service medical records reveal that the veteran was treated 
in August 1994 for a non pruitic rash on the upper chest, 
shoulders, upper thighs and back said to have been present 
for three to four months.  Findings were of spiny papules on 
the lateral arms, thighs and face and myriad of comedones on 
the forehead, with fewer on the cheeks.  The assessment was 
keratosis pilaris and acne comedonal.  She was treated with a 
prescription medication and was to follow up in two months.  
In November 1994 she was treated for a rash of the wrist and 
feet, believed to be a possible medication reaction.   

VA progress notes reveal that the veteran had facial dermal 
issues treated in May 1996, with lesions said to look like 
acne more than anything else.  The assessment was acne.  In 
September 1996 she was treated for an onset of acne since 
stopping birth control pills.  She was assessed with a mild 
non-cystic acne of the face and was treated with benzyl 
peroxide.  

A September 1999 private doctor's letter stated that the 
veteran continued to have facial and thoracic acne vulgaris.  
Another September 1999 treatment record noted her to be going 
through a disability claim and had acne in the facial area 
and small amount on chest.  She was not taking any 
medications for it, and it seemed hormone related.  

A February 2000 VA examination for skin diseases noted the 
history of diagnosis of acne in service, for which she was 
prescribed Retin A gel which dried her skin out and she 
discontinued to use.  She indicated that she was seen at the 
VA in September 1996 and given benzyl peroxide for acne.  She 
was said to have ongoing problems with acne since 
discontinuing birth control pills.  Mostly this was on her 
face and chest, but also occasionally on her upper back.  She 
had not been given any prescription medications to use for it 
and was not using special soaps or over the counter 
medications.  She tended to avoid using makeup.  She was 
noted to not be using any medication, including birth control 
pills.  On physical examination, she had a fine papular rash 
on the perimeter of her face and forehead, chin and cheeks.  
There were some fine whiteheads as well on the chest and 
upper back area.  There was no significant scarring and no 
deep acne cysts.  The diagnosis was acne vulgaris, non-
pruitic acne affecting the face, chest and upper back.

The report of a November 2002 VA examination revealed the 
veteran's current complaints of getting acne lesions in her 
face, forehead and upper chest and anterior chest area.  She 
indicated that her skin symptoms have improved since her 
pregnancy and nursing.  She occasionally had problems with 
acne only in her upper chest and anterior chest area.  She 
thought the problem started in 1995 when she stopped using 
birth control pills.  On physical examination she had no 
current lesions or any evidence of acne on her face.  Her 
anterior upper chest had approximately two to three small 
papules that were slightly red, with no evidence of central 
pustules.  She also had two or three scattered tiny papules 
on her upper back, with no evidence of pustules.  There were 
no scars on her face, upper chest or back.  

The impression rendered in this examination was history of 
acne vulgaris, noncystic acne affecting her face chest and 
upper back.  By her own history, her symptoms improved 
recently since the pregnancy and nursing of her child.  She 
was noted to have not had any recent medication for any skin 
problems.  She could still have recurrences of the acne, but 
as of the date of the examination, there were no active 
lesions to examine.  

In this case, the RO in a December 2001 rating decision 
granted service connection for the veteran's acne and 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 in effect prior to August 30, 
2002.  This is an initial rating from the grant of service 
connection and the Board will consider the appropriateness of 
assigning a staged rating from the date of initial 
entitlement.  See Fenderson, supra. 

Based upon review of the evidence, and with consideration of 
the appropriate criteria, at all stages during this appeal, 
the Board finds that a compensable rating is not warranted 
for the veteran's acne.

The evidence that predates the regulation changes of August 
30, 2002 must only be considered under the old regulations.  
Here, the veteran's acne is to be rated analogous to eczema 
under the applicable regulations.  The veteran's acne prior 
to August 30, 2002 was manifested by periodic breakouts of a 
non-pruitic nature shown to involve the face and chest but 
also sometimes involved the upper back.  Treatment involved 
the use of benzyl peroxide, or else no treatment at all.  The 
acne was described as "mild noncystic" and involved only 
her face in September 1996.  In September 1999, the acne was 
noted to be only in the facial area and a small amount on the 
chest, with no medication being taken.  The February 2000 VA 
examination noted a fine rash on the face, forehead and 
cheeks and some fine whiteheads on the chest and upper back 
areas.  There was no significant scarring or deep acne cysts.  

These findings do not reflect acne that most closely 
resembles a  dermatitis or eczema that consistently involves 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected.  Nor do these findings show the 
veteran's acne prior to August 30, 2002 requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  
Thus a 10 percent rating is not warranted under the old 
Diagnostic Code 7806.  The evidence from prior to August 30, 
2002 also revealed no findings of any noteworthy scars, thus 
there is no need to consider whether the veteran's acne would 
warrant a compensable rating under the old criteria for 
scars.  

The evidence after August 30, 2002 consists of the November 
2002 VA examination, which revealed findings of no evidence 
of acne on her face at all, with only two or three small 
papules on her upper chest and two or three very small 
papules on her upper back.  There was no evidence of pustules 
and no scars on the face, upper chest or back.  

The evidence after August 30, 2002 continues to show findings 
consistent with the noncompensable evaluation under the old 
criteria for evaluating dermatitis or eczema, as there 
continues to be no evidence of exposure of at  least 5 
percent of the body or areas affected, and there continues to 
be no evidence of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  

The evidence also does not reflect that the veteran's acne as 
of August 30, 2002 warrants a compensable under the revised 
criteria for skin disorders.  The applicable Diagnostic Code 
in this case is Code 7828, which states that superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is assigned a noncompensable rating.  The findings on 
the most recent VA examination of November 2002 clearly 
reflect the veteran's acne to be superficial in nature, and 
with no active involvement of the face.  At no point does any 
of the evidence suggest that the veteran's acne more closely 
resembles a deep acne, with deep inflamed nodules and pus-
filled cysts, affecting less than 40 percent of the face and 
neck, or; present elsewhere other than on the face and neck, 
which would warrant a 10 percent disabling under Code 7828. 

Furthermore the November 2002 VA examination did not reveal 
any scarring anywhere on the body parts affected by acne nor 
was there any evidence of facial disfigurement noted.  In 
light of these negative findings of this VA examination and 
elsewhere in the record, the Board finds that it is not 
necessary to address the old or revised criteria for scars, 
to include discussion of the characteristics of 
disfigurement; nor is it necessary to address the measurement 
of areas affected by scars.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's acne 
condition warrants an initial compensable evaluation. The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321. The Board concludes that there is no evidence 
warranting further action on this question. There is no 
evidence demonstrating that the service-connected left 
shoulder disorder markedly interferes with employment.  There 
is no evidence that the veteran has been hospitalized or has 
required frequent treatment due to her acne.  Thus an 
extraschedular consideration is not warranted in this matter.  


ORDER

Entitlement to service connection for chronic urinary tract 
infections is denied.  

Entitlement to service connection for atypical squamous cells 
of the cervix is denied.  

Entitlement to an initial compensable evaluation for acne is 
denied.


REMAND

The veteran contends that she is entitled to service 
connection for chronic upper respiratory tract infections and 
herpes simplex virus and an increased rating for her service-
connected left little toe fracture.  

Regarding the claim for entitlement to an increased rating 
the Board notes that the most recent VA examinations from May 
2000 and November 2002 are inadequate to properly assess the 
extent of disability caused by the left little toe fracture 
residuals.  The examinations are specifically noted to 
address the extent of disability caused by the veteran's 
plantar fasciitis, for which service connection is now in 
effect for both feet, evaluated at 10 percent disabling.  
However, the examinations do not reference the extent of 
disability attributable to the left little toe's fracture.  
The November 2002 VA examination focused on the heel 
symptomatology and the X-rays done at the same time were of 
the feet and heels, with no indication that the toe was X-
rayed.  A VA examination is needed to specifically address 
the left little toe disability as separate from the plantar 
fasciitis symptoms, if possible.  

Regarding the service connection claim for chronic upper 
respiratory allergies, the Board notes that there has been 
treatment in service for episodes of upper respiratory 
infection, including sore throat symptoms deemed as 
inconclusive for strep throat.  The separation examination of 
December 1995 indicated that the veteran had allergies with 
runny nose and congestion, although she had a normal ENT 
examination.  Post service medical records include treatment 
for upper respiratory infections and pharyngitis after 
service.  

The VA examination of November 2002 is noted to have included 
a history given by the veteran of having had recurrent bouts 
of strep throat before entering the service, with symptoms 
worsening in the service.  The examiner noted a history of 
treatment for upper respiratory infections in the service.  
Although she was said to complain of post service seasonal 
allergies in this examination, it was noted that she had not 
undergone any skin testing for allergies.  The examiner is 
noted to have diagnosed possible allergic rhinitis with a 
history of repeated strep throat, the last one about a year 
before the examination.  

In view of the fact that the examiner attributes the 
veteran's claimed upper respiratory infections to include 
possible allergic rhinitis, further examination is necessary 
in the case in order to provide testing for allergens and an 
opinion as to the etiology of any allergy that may be found.  
Furthermore the examination should clearly reflect that the 
claims file and the service medical records were reviewed 
prior to providing an opinion as to the etiology of the 
claimed upper respiratory disorder.  

Regarding the service connection claim for herpes, the 
examiner, in the November 2002 VA gynecological examination, 
stated that the veteran remarried approximately 5 years ago 
and was divorced previously due to that husband's adultery, 
among other reasons.  The examiner speculated that the 
veteran most likely was infected with herpes by her previous 
husband.  There is no documentation indicating when this 
divorce took place and whether the veteran was in service 
during this marriage.  Further development is needed.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.   The AMC should request that the 
veteran stated when she was married 
previously, whether this was during her 
period of active duty, and whether the 
marriage ended resulting in divorce 
during service.

2.  After completion of #1, the AMC 
should contact the VA examiner, Dr. M. 
Goei, who performed the November 2002 
genitourinary examination, if available, 
and request that the physician provide an 
opinion as to the etiology of the 
veteran's herpes simplex.  That is, 
whether it is at least likely as not 
(i.e., at least a 50-50- probability) 
that the veteran contracted herpes during 
service.  If Dr. M. Goei is not available 
in the VA system, the AMC should obtain a 
medical opinion addressing the above 
question.

The claims folder must be made available 
to the examiner, and the examiner should 
acknowledge such review in the 
examination report.  The opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

3.  The AMC should schedule the veteran 
for a VA respiratory disorder 
examination(s) including allergy testing, 
to determine the nature and etiology of 
the veteran's claimed disability of 
recurrent upper respiratory infection.  
The claims folder must be made available 
to the examiner(s)  prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, including 
skin testing for allergies and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder of respiratory system 
(including allergies)?  If so, is it as 
least as likely as not (i.e., at least a 
50-50- probability) that any current 
disorder(s) of the  respiratory system or 
related to any such disorders that were 
treated in service, or preexisted service 
and was aggravated beyond natural 
progression by service, or otherwise 
related to events in shown in service ?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Schedule the veteran for a VA 
podiatry examination to determine the 
nature and extent of her left foot 
disability attributable to the left 
little toe fracture.  The claims folder 
must be made available to the examiner(s)  
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies, including X-rays should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations such as pain, if any, caused 
by the veteran's service connected left 
little toe disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The examiner should address the 
following:  Does the foot disability 
caused by the service- connected left 
little toe fracture more closely resemble 
that of a moderate malunion or nonunion 
of the tarsal or metatarsal bones, or 
does it more closely resemble a moderate 
foot injury?  The examiner should take 
care to differentiate between symptoms 
attributable to the left little toe 
fracture and those attributable to other 
foot disabilities found, to include the 
service connected plantar fasciitis.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


